FILED

UNITED STATES DISTRICT COURT am AuG 2 6 20"
FoR THE Drsri656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires
complaints to contain "(l) a short and plain statement of the grounds for the court's jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."
Fed. R. Civ. P. S(a); see Ashcroft v. ]qbal, l29 S.Ct. 1937, 1950 (2009); Cz`ralsky v. CIA. 355
F.3d 66l, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of res judicata applies. Brown v. Calz`j"ano, 75
F.R.D. 497, 498 (D.D.C. l977).

Plaintiff, a resident of Richmond, Virginia, sues two defendants in Washington D.C., one

in Richmond, Virginia, and another in New York, New York. See Compl. Caption. She seeks
damages exceeding $121 million "for withholding official documentation and trespassing - out
of warrent [sic] - illegal entry on property . . . ." Compl. at l. The cryptic complaint fails to
provide any notice of a claim or a basis for federal court jurisdiction A separate Order of

dismissal accompanies this Memorandum Opinion.

Q%-

g united stat@?nfstri¢r Judg@
Date: August , 2011